DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saberi et al. (A novel method to low temperature synthesis of nanocrystalline forsterite) in view of Takashi et al. (JP 2003/002640) evident by Koichi et al. (JP 2003/327470). Machine translations were relied upon in lieu of both Japanese documents and are attached herein.
With regards to claims 1, 3 and 4, Saberi teaches the synthesis of nanocrystalline forsterite powder from magnesium nitrate, colloidal silica, and sucrose at low temperatures (see introduction). The synthesis comprises mixing magnesium nitrate (reads on the aqueous water-soluble magnesium salt) and colloidal silica (reads on the colloidal silica dispersion) wherein the mole ratio between the magnesium and 
Sabero is silent with regards to the claimed steps of dissolving a water insoluble magnesium salt in an organic acid and spray drying.
Takashi teaches a method of preparing a forsterite wherein the molar ratio of magnesium and silica is 2:1 (¶ 0017). Taskashi also teaches that the raw material of magnesium can be magnesium nitrate (¶0020). Takashi teaches that the spray drying in air (example 1) takes place a temperature from 100 to 500 °C (¶ 0029). It would have been obvious to one of ordinary skill in the art to modify the teachings of Saberi by utilizing a spray drying temperature of 100 to 500 °C in air to evaporate the moisture from the solution to become solid particles (¶ 0029 of Takashi) as well as to achieve cost advantageousness and uniform particle size (see ¶0014 of Koichi). 
Regarding the water-insoluble manganese in an organic acid, Takashi teaches the raw material for the making of forsterite includes magnesium nitrate or magnesium hydroxide dissolved in organic acid. See ¶s 0017-20. Specifically, Takashi teaches that “hardly soluble magnesium salts such as magnesium hydroxide … dissolved in … organic acids such as citric acid … can be used.” ¶ 0020. As such, Takashi recognizes that magnesium nitrate and magnesium hydroxide dissolved in organic acid are functionally equivalent as raw materials for the making of forsterite. One of ordinary skill in the art would have found it obvious to substitute Sabri’s magnesium nitrate with Takashi’s 
Still, the prior art is silent with regards to the claimed uniform mixture of the mg salt and the colloidal silica resulting from the spray drying. However, since Saberi in view of Takashi teaches the same precursors and process, it would be expected that the precursors’ solution would be uniformly mixed. Moreover, one of ordinary skill in the art would have found it obvious to avoid “non-uniform precipitation and chemical inhomogeneity” since Saberi identifies them as undesired outcomes (see Introduction). 
Moreover, Saberi is silent with regards to the magnesium salt being an organic acid salt. Takashi teaches that magnesium nitrate is functionally equivalent as a magnesium source or precursor to magnesium citrate, magnesium malonate, magnesium malonate, magnesium succinate, magnesium tartrate, magnesium lactate (¶ 0020). Therefore, it would have been obvious to one of ordinary kill in the art to substitute the mg hydroxide of Koichi with the aforementioned organic acid salts as it’s been held that substitution of equivalents requires no express motivation (see MPEP 2144.06.II.).
With regards to claim 5, Saberi teaches that the particle size of the forsterite produced is from 10 to 30 nm (see Experimental section and Table 1), which overlaps with the claimed invention at a point. It’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, and that ranges that touch at one point overlap (see MPEP 2144.05).
With regards to claims 6-8, Saberi teaches that the particle size of the colloidal silica has a particle size of 14 nm (see Experimental section). Saberi differs from the claimed invention in that the particle size of the colloidal silica falls outside the claimed . 
Response to Arguments
Applicant's arguments filed on 04/27/2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant presented two arguments. First, Applicant argued that the claimed invention presents superior and unexpected results. Remarks at p5. As stated in the Final Rejected dated 01/21/2021 (“Final”), this argument is unpersuasive because “the Applicant did not point to any data, in the specification or elsewhere, to support its conclusion. Instead, Applicant asserts hypotheticals as ‘[w]hen the aqueous solution contains an excessive amount of ion species…’ and ‘[i]f such an aqueous solution were subjected to spray-drying and subsequent firing…’ which is not sufficient to establish the required patentable difference of the newly added amendment.” Final at p5-6. Applicant still did not present any data to support this argument. As such, this argument continues to be unpersuasive.
Second, Applicant argues that (a) Takashi’s disclosure of insoluble magnesium in organic salt as raw material for forsterite “is given merely as an example,” Remarks at 4, and (b) Takashi “uses an aqueous solution of magnesium nitrate and ethyl acetate.” Remarks at 4-5. Then, Applicant concludes that “one of ordinary skill in the art would not have had any reason to apply [Takashi’s step of dissolution of an insoluble magnesium in organic salt] to Saberi.” Remarks at 5. 
This argument is unpersuasive because it’s been held that a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP 2123(I). In this case, Takashi teaches that the raw material can be either one of magnesium nitrate or magnesium hydroxide in an organic acid. ¶ 0017-20. As such, even if it were using magnesium hydroxide in an organic acid as a non-embodied example with embodiments that do not contain the magnesium hydroxide in an organic acid, a fact not conceded by the Office, such teaching is sufficient to establish a prima facie case of obviousness as indicated on the grounds of rejection above. Accordingly, this argument is unpersuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736